UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5045


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SHERWOOD MILAS GAITHER, a/k/a Wood,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00012-RLV-9)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Director, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Ann Hester, Assistant Federal Defender, Erin K.
Taylor,   Research  and   Writing   Attorney,  Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherwood Milas Gaither appeals from his twelve-month

sentence     with       four    years    of    supervised       release    imposed    upon

revocation        of    his    supervised       release.       Gaither’s    counsel      has

filed   an    Anders       v.    California,        386    U.S.    738    (1967)    brief,

stating that there are no meritorious issues for appeal but

raising      whether      Gaither’s       sentence      was    plainly     unreasonable.

The Government did not file a brief and Gaither did not file a

pro se supplemental brief.               We affirm.

              A    district      court    has      broad    discretion     to    impose    a

sentence upon revoking a defendant’s supervised release.                            United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and is not

“plainly unreasonable.”             United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                  In determining whether a revocation

sentence is plainly unreasonable, we first assess the sentence

for reasonableness, “follow[ing] generally the procedural and

substantive        considerations         that     we     employ   in    our    review    of

original      sentences.”           Id.       at   438.        A   supervised      release

revocation sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that    it    is       permitted   to     consider        in   a   supervised      release

                                               2
revocation case.           See Crudup, 461 F.3d at 439.                         Although the

court need not explain the reasons for imposing a revocation

sentence     in    as     much    detail      as     when     it    imposes      an     original

sentence, “it still must provide a statement of reasons for the

sentence      imposed.”           Thompson,          595     F.3d     at    547       (internal

quotation         marks     omitted).                A      revocation          sentence      is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                        Crudup, 461 F.3d at 440.

Only    if   a    sentence        is    found       procedurally       or       substantively

unreasonable       will     we     “then      decide        whether    the       sentence     is

plainly unreasonable.”             Id. at 439.

             After       review    of     the       record,    we     conclude        that   the

revocation        sentence        is     not        plainly        unreasonable.             The

twelve-month prison term does not exceed the applicable maximum

allowed      by    statute       and     is    within       the     advisory       Sentencing

Guidelines range.          See 18 U.S.C. § 3583(h) (2006).                      The district

court     considered        the        argument       of     Gaither’s        counsel,       the

Guidelines advisory range, the recommendation of the Government,

and     relevant     §    3553(a)        factors,        addressing        on     the    record

Gaither’s criminal history and characteristics, and the need for

the sentence to deter Gaither.                        See 18 U.S.C. § 3553(a)(1),

(a)(2)(B)-(C); U.S. Sentencing Guidelines Manual Ch. 7, Pt. A,

introductory cmt. 3(b) (2011).                       The district court adequately

                                                3
explained its rationale for imposing sentence, and the reasons

relied upon are proper bases for the sentence imposed.

               Accordingly, we conclude that Gaither’s sentence was

reasonable, and we affirm the district court’s order imposing

the     twelve-month           prison    sentence       and    four-year        term     of

supervised release.             In accordance with Anders, we have reviewed

the record in this case and have found no meritorious issues for

appeal.       We therefore affirm Gaither’s revocation of supervised

release and sentence.              This court requires that counsel inform

Gaither, in writing, of the right to petition the Supreme Court

of the United States for further review.                        If Gaither requests

that    a    petition     be    filed,   but    counsel       believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                         Counsel’s motion

must state that a copy thereof was served on Gaither.

               We dispense with oral argument because the facts and

legal       contentions    are     adequately     presented       in     the   materials

before      the   court    and    argument      would    not    aid    the     decisional

process.



                                                                                 AFFIRMED




                                            4